Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Marty Allen Grounds, Appellant                        Appeal from the 4th District Court of Rusk
                                                      County, Texas (Tr. Ct. No. CR20-209).
No. 06-21-00071-CR        v.                          Memorandum Opinion delivered by Justice
                                                      Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Stevens participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Marty Allen Grounds, pay all costs incurred by
reason of this appeal.
                                                      RENDERED JANUARY 4, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk